Third District Court of Appeal
                              State of Florida

                       Opinion filed November 05, 2014.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                               No. 3D14-770
                        Lower Tribunal No. 05-15305
                            ________________


                            Angel Betancourt,
                                   Appellant,

                                       vs.

                                Zaida Nunez,
                                   Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, George A.
Sarduy, Judge.

     Angel Betancourt, in proper person.

     Zaida Nunez, in proper person.


Before SUAREZ, ROTHENBERG, and LAGOA, JJ.

     PER CURIAM.

     Finding no abuse of discretion, we affirm the denial of the former husband’s
petition to modify his alimony obligation to his former wife. See Garvey v.

Garvey, 138 So. 3d 1115, 1118 (Fla. 4th DCA 2014) (“The standard of review for

an order on a [petition] to modify alimony is abuse of discretion.”); Lopez v.

Lopez, 920 So. 2d 1165, 1167 (Fla. 3d DCA 2006) (“A trial court’s Order

regarding modification of alimony may not be disturbed on appeal in the absence

of a showing of clear abuse of discretion.”).

      Affirmed.




                                          2